 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 1 of 10 PageID# 397



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA

                          Alexandria Division

UNITED STATES OF AMERICA

           v.                                 No. 1:19-CR-268 LMB

FREDDIE LEE McRAE                             Judge Leonie M. Brinkema

           Defendant                          Sentencing: April 6, 2021


        DEFENDANT FREDDIE LEE McRAE’S SENTENCING MEMORANDUM

      Defendant Freddie Lee McRae, by counsel, respectfully

submits his memorandum for the Court’s consideration with respect

to sentencing.    Mr. McRae asks this Court to impose the sentence

recommended in his plea agreement with the United States, filed

herein.    The proposed, agreed sentencing recommendation is based

entirely on mandatory minimum terms of imprisonment under 18

U.S.C. § 924©.    Relevant factors under 18 U.S.C.A. § 3553(a), the

facts of this case, Mr. McRae’s personal circumstances,

characteristics, and his history show that such a sentence would

be sufficient, but not greater than necessary to achieve the ends

of justice.

            18 U.S.C. § 3553a sentencing considerations

     (1)   Nature and circumstances of offenses

     Defendant Freddie Lee McRae pled guilty to Counts Two, Six

and Nine of the October 3, 2019 Superseding indictment, each

charging his use and brandishing of a firearm during and in

relation to a crime of violence.       Under Count Two Mr. McRae’s use
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 2 of 10 PageID# 398



of a firearm occurred at the Legends Kicks & Apparel shoe store

in Arlington County, from which he had taken approximately

$2,160.00.    Count Six involved his display of a firearm at Wells

Fargo Bank in Fairfax County from which he took $8,750.00.            In

the offense set forth in Count Nine Mr. McRae showed a gun before

taking $1,366.00 from a teller at a Burke and Herbert Bank

location in Fairfax County.

     It is should be noted, and the charge in each Count already

reflects that Mr. McRae did not discharge the firearm during any

of the offenses.    In fact, the Government’s discovery did not

disclose whether or not the firearm(s) employed was/were loaded

at the time of the offenses.

     Mr. McRae furtively showed the firearm to the Bank tellers,

and did not set off a general panic amongst employees or

customers of these businesses.       Mr. McRae showed, but did not

point the firearm at employees of the Legends shoe store, where

within a minute of his entry he went directly to the cash

register.    He did take a fanny pack containing a wallet from a

young employee of the store, which law enforcement recovered upon

his arrest.    This entire encounter at Legends took place within a

minute or two.

     The Court will be reminded that following a short chase on

the George Washington Parkway on April 21, 2019 Mr. McRae

abandoned his vehicle and attempted to evade arrest by jumping


                                     2
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 3 of 10 PageID# 399



into the Potomac River and moving a few feet away from the bank

of the river toward Washington, D.C.        It is not clear that Mr.

McRae knew how to or was able to swim.        In any event his effort

to escape apprehension was desperate, but hardly realistic.

     The Arlington County General District Court ordered Mr.

McRae evaluated for competence shortly following his arrest.

Subsequently that Court sent him to Western State Hospital in

Staunton, Virginia for evaluation and treatment regarding his

mental status.    He remained there for nearly three months.

     Personal history and circumstances

     Mr. McRae is 35 years old.       He grew up in his mother’s,

aunt’s and grandmother’s homes in Washington, D.C. and the

Maryland suburbs.     He had very limited contact with his father

who died in 2006 or 2007.      Mr. McRae’s half brother was raised in

his father’s home, and he was not close to him.          Mr. McRae

experienced emotional and physical abuse as a child.           He recalled

being hit and kicked by his mother.        He was often hungry.      His

mother sometimes withheld food as a form of punishment.           When his

mother could not afford to pay the bills their utilities were

regularly disconnected.      Mr. McRae’s mother’s friends sexually

abused him when he was five, eight and twelve years old.

     The neighborhoods Mr. McRae grew up in Washington, D.C. were

violent and unsafe.     He stopped attending high school during his

freshman year.    From the age of seventeen he began to live with


                                     3
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 4 of 10 PageID# 400



friends moving from house to house.

     Mr. McRae takes medicine for high blood pressure in addition

to prescribed medications he receives for treatment of depression

and symptoms of schizophrenia.       These medications are specified

in the pre-sentence report (PSR), filed herein.          In the fall of

2019, upon the request of Mr. McRae’s counsel, this Court

appointed Dr. Michael Hendricks, an experienced forensic and

clinical psychologist to conduct competence to stand trial and

mental status at time of offense examinations.          Dr Hendricks set

forth his diagnoses of Mr. McRae in his brief report of

psychological evaluation to aid court in sentencing.           This report

is attached to and made a part of the PSR at the request of your

undersigned counsel.

     Mr. McRae has a relationship with his mother who has been

supportive of him throughout the life of this case.           He was

briefly employed at a nursery and at Home Depot.          He has not held

any substantial employment over the last 10 years, which time has

been punctuated by periods of his incarceration in Maryland.            Mr.

McRae was sexually assaulted during service of a term in one

Maryland prison.

     Partly because of his limited education Dr. Hendricks found

that Mr. McRae’s cognition is impaired, further reducing his

ability to function effectively.

     It is sometimes observed that certain individuals are


                                     4
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 5 of 10 PageID# 401



capable of summoning extraordinary, personal resources to

overcome significant obstacles in life.        In addition to the

economic, emotional and educational deprivations that Mr. McRae

experienced from childhood to the present he has had also had to

live day to day with a significant, debilitating mental illness

that has for most of his life largely gone untreated.

     Mr. McRae entered into a plea agreement with the Government,

accepting responsibility for his criminal behavior and saving it

and the Court substantial resources.

     Other factors under 18 U.S.C. § 3553(a) exist to help guide

the Court reach a just sentence, including

     (2) the need for the sentence imposed to -

     (A) reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the

offense.

     Mr. McRae’s offenses are serious.        The mandatory minimum

sentences recommended to the Court by the Government and Mr.

McRae, imposed in sequence, were designed by Congress to and will

certainly effect each of these sentencing goals.          These are

lengthy sentences that impose severe punishment.          Mr. McRae is 35

years old and, after allowance of credit for time served, will be

in his early fifties by the time he has completed his sentence,

if the recommended sentence is imposed.

     (B) to afford adequate deterrence to criminal conduct.


                                     5
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 6 of 10 PageID# 402



     As shown immediately above the proposed sentence affords

more than adequate deterrence.

     © to protect the public from further crimes of the

defendant.

     Mr. McRae will be incapacitated by reason of the proposed

sentence.    It bears repeating that, taking into consideration the

number of offenses Mr. McRae was charged with, not one person

sustained even a minor physical injury as a result of his crimes.

This is not to diminish the fear that victims of his offenses

experienced as a result of his crimes.        Congress obviously

considered this factor when it stepped up the mandatory minimum

penalty for each behavioral subset of the 924© offense from

possession of a firearm, to brandishing such a weapon to the

discharge of the same.

     Moreover the law requires that Mr. McRae’s life will be

governed further by significant periods of supervised release

following service of his terms of imprisonment.

     (D) to provide defendant with needed educational or

vocational training, medical care, or other correctional

treatment in the most effective manner.

     This is an especially important factor in consideration of

the sentence to be imposed in this case.         Mr. McRae would

certainly benefit from the availability of educational programs

and vocational training should he develop the motivation and


                                     6
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 7 of 10 PageID# 403



discipline to take advantage of the same.

     In addition an essential element for Mr. McRae’s successful

rehabilitation will be his assignment to an institution that has

professional staffing and the programs necessary to provide him

with needed treatment for his significant mental illness.            What

is known about Mr. McRae’s history is that he has not had the

guidance, direction and/or motivation to seek out such treatment

while living on the streets.       Dr. Hendricks ascertained that Mr.

McRae often self-medicated with street drugs.          He accepted

treatment, specifically including medications, while incarcerated

during service of his state sentences in Maryland and in

placements following his April 21, 2019 arrest.          Such treatment

was given in the Arlington ADC, Western State Hospital and the

Alexandria ADC.

           (3) the kinds of sentences available

     For each of the three 18 U.S.C. Section 924© offenses to

which Mr. McRae has entered his guilty pleas, the statute

requires a minimum, mandatory term of seven (7) years

imprisonment and five (5) years of supervised release.           There are

no alternatives to these sentences, though the maximum term of

imprisonment is life for each count of conviction.

     Mr. McRae respectfully suggests that any sentence including

time above the mandatory minimum sentences required would be

unduly harsh and unproductive for rehabilitative purposes.


                                     7
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 8 of 10 PageID# 404



     (4) and (5) applicable guideline calculation and policy

statements

     In this case the applicable guideline sentence is determined

by the statute of the offense.

     (6) the need to avoid unwarranted sentencing disparities

among defendants with similar records who have been convicted of

similar conduct

     Mr. McRae has no co-defendants in these offenses.

     To the extent that this sentencing factor takes into

consideration all other defendants charged with a 924© offense it

seems logical to assume that the minimum mandatory term of

imprisonment evens out the punishment imposed on many, if not

most persons convicted of the charge.        This would be due to the

following factors:     it provides a floor of punishment;        the

minimum penalty authorized is severe;        and it is often imposed in

conjunction with another term of imprisonment resulting from

conviction of the related, predicate offense.

     (7) the need to provide restitution to any victims of the

offense

     Mr. McRae’s plea agreement provides for his making

restitution to the commercial victims of his offenses.           The

amounts and payee victims is again shown in a chart included in

the United States’ position on sentencing.         This element of any

sentence the Court ultimately imposes would be satisfied here.


                                     8
 Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 9 of 10 PageID# 405



                                Conclusion

     For all of the foregoing reasons defendant Freddie Lee McRae

respectfully requests that this Court impose a sentence of

imprisonment in accordance with the recommendations set forth in

his plea agreement.     Such sentence would be sufficient, but not

greater than necessary to promote the interests of justice.

                                   Respectfully submitted,

                                   Freddie Lee McRae, defendant,
                                      by counsel



 /s/ Mark Bodner
Mark Bodner, Esquire
4041 University Drive
   Suite 403
Fairfax, Virginia 22030-3411
counsel for defendant
   Freddie Lee McRae
(703) 385-6667
fax (703) 385-6654
Virginia Bar No. 19516
rendob@gmail.com




                                     9
Case 1:19-cr-00268-LMB Document 85 Filed 04/01/21 Page 10 of 10 PageID# 406



                        Certificate of Service

     I certify that on the 1st day of April, 2021 I will

electronically file the foregoing defendant Freddie Lee McRae’s

sentencing memorandum with the Clerk of the Court using the

CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

                Natasha Smalky, Esquire
                Assistant United States Attorney
                Alexander Blanchard, Esquire
                Assistant United States Attorney
                2100 Jamieson Avenue
                Alexandria, Virginia 22314
                Natasha.Smalky@usdoj.gov
                Alexander.Blanchard@usdoj.gov




                                           /s/ Mark Bodner
                                         Mark Bodner, Esquire
                                         4041 University Drive
                                            Suite 403
                                         Fairfax, Virginia 22030-3411
                                         counsel for defendant
                                            Freddie Lee McRae
                                         (703) 385-6667
                                         fax (703) 385-6654
                                         Virginia Bar No. 19516
                                         Rendob@gmail.com




                                    10
